775 N.W.2d 136 (2009)
In re Jaden C. MASON and Cameron A. Mason, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Richard Mason, Respondent-Appellant, and
Clarissa Smith, Respondent.
Docket No. 139795. COA No. 290637.
Supreme Court of Michigan.
December 3, 2009.

Order
On order of the Court, the application for leave to appeal the September 15, 2009 *137 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether, under the particular circumstances of this case, the Macomb Circuit Court, Family Division, clearly erred in terminating the respondent-father's parental rights pursuant to MCL 712A.19b(3)(c)(i), (g), (h), and (j), where the Department of Human Services failed to maintain contact with the respondent-father throughout the proceedings, failed to ensure his appearance at all court hearings (see MCR 2.004), and failed to provide him with an opportunity to comply with a parent-agency agreement tailored to his circumstances. See In re Rood, 483 Mich. 73, 763 N.W.2d 587 (2009). The parties may file supplemental briefs within 28 days of the date of this order, but they should not submit mere restatements of their application papers.